Citation Nr: 1411205	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for tinea cruris and tinea pedis with onychomycosis for the period from April 9, 2012.

2. Entitlement to service connection for hypertension, to include as secondary to skin condition, ulcer disease, or migraines.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary



INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and August 2004 rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The August 2003 rating decision assigned a 10 percent evaluation for tinea pedis, effective October 7, 1997. The August 2004 rating decision denied service connection for hypertension.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is associated with the claims file. 

In May 2010, the Board remanded this case for further development. In a March 2012 decision, the Board, dismissed the claim of service connection for hypertension and remanded the skin disability claim. In May 2012, the Board vacated that dismissal and again remanded this case for further development.  In June 2013, the Board denied a higher rating that 10 percent for tinea cruris and tinea pedis with onychomycosis for the period prior to April 9, 2012, and remanded the issues of a higher rating thereafter and service connection for hypertension for further development.


FINDINGS OF FACT

1.  From April 9, 2012, tinea cruris and tinea pedis with onychomycosis was manifested by recurring itchy rashes covering less than 20 percent of the entire body and less than 5 percent of the exposed area and  treated with systemic therapy lasting less than six weeks.

2.  Hypertension was not present in service, manifested within one year after discharge, or etiologically related to service or to a service connected disability.
CONCLUSIONS OF LAW

1.  From April 9, 2012, the criteria for a disability rating in excess of 10 percent for tinea cruris and tinea pedis with onychomycosis are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DC 7813 (2001); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7806 (2013).

2.  Hypertension was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not proximately due to or the result of service-connected disability. 38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's skin disability claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With regard to the hypertension claim, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in December 2005 and March 2006 communications, and the claim was thereafter readjudicated in multiple supplemental statements of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's May 2010 remand, VA associated additional VA treatment records with the file and provided the Veteran with a medical examination in June 2010.  In compliance with the Board's March 2012 remand, VA associated the outside medical opinion with the claims folder.  VA then obtained an addendum medical opinion for the June 2010 examination. Together this examination and March 2012 addendum contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  In compliance with the Board's June 2013 remand, VA issued a December 2013 supplemental statement of the case (SSOC) regarding the issue of service connection for hypertension secondary to service connected migraines and scheduled the Veteran for a July 2013 skin examination.  He failed to report for that examination.  In his later communications with VA, he has stated that he is unwilling to report for another skin examination.  See e.g., August 2013 Report of Contact, September 2013 Statement.  As such, further attempts to schedule the Veteran for this examination would be futile.  Thus VA has substantially complied with the May 2010, March 2012, and June 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory or etiology for his hypertension and any changes in the skin disability since the last examination.  Ultimately the claim was remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Skin Disability

The Veteran was originally granted service connection for a skin disability in a July 2003 Board decision based on the Veteran's lay history of skin rashes since service and a diagnosis of tinea pedis.  The Board decision was effectuated by an August 2003 rating decision that awarded a 10 percent evaluation for tinea pedis, effective October 7, 1997.  The Veteran appealed this initial rating.  The June 2013 Board decision denied entitlement to a higher initial rating prior to April 9, 2012.  The decision addresses the proper rating after that period.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of diseases of the skin, effective August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  The Office of the General Counsel (OGC) previously determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  The Board, in giving the Veteran all due consideration, will consider applying the old criteria prospectively also.

Prior to August 30, 2002, dermatophytosis, including tinea pedis and tinea cruris, were rated under the criteria for eczema.  38 C.F.R. § 4.118, DC 7813 (2001).  Eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area, warrants a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7806 (2001).  If it is accompanied by exudation or constant itching, extensive lesions, or marked disfigurement, a 30 percent evaluation is for assignment.  Id.  Eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant warrants a 50 percent evaluation.  Id.

Under the regulations for the evaluation of skin disabilities, effective on August 30, 2002, dermatophytosis, including tinea cruris and tinea pedis, is evaluated under Diagnostic Code 7813.  38 C.F.R. § 4.118 (2003).  This code instructs raters to rate under the criteria for disfigurement of the head, face, or neck (DC 7800); scars (DC's 7801-7805); or dermatitis (DC 7806), depending upon the predominant disability.  As the Veteran's rashes have not been associated with scarring, the Board will evaluate this disability under the criteria for dermatitis.

Dermatitis or eczema of less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period will be rated at zero percent.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period will be rated 10 percent.  Id.  Dermatitis or eczema of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period will be rated 30 percent.  Id.  Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or requiring constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12-month period will be rated 60 percent.  Id.

VA revised the criteria for rating skin disorders again on October 23, 2008; however, this new regulation relates to scars and specifically applies only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran has reported reoccurring rashes, not resultant scarring.  Accordingly, these revisions do not apply to the present case.  Id.  Thus the following discussion will address the Veteran's symptoms in light of the relevant regulations prior to and as of August 30, 2002.

The Veteran failed to report for a VA skin examination in July 2013.  As such, evidence that may have been favorable to the Veteran cannot be considered.  The claim will be decided on the evidence of record.  38 C.F.R. § 3.655(b).  

The evidence of record prior to this period showed recurring, but not constant, itchy rashes without exudation, extensive lesions, or marked disfigurement.  These symptoms were treated with antibiotic cream, antifungal cream, and pills, antihistamines, and dandruff shampoo.  See generally, VA treatment records.  There was no evidence of systemic or nervous manifestations of the Veteran's skin disability.

The Veteran has claimed that he is treated with an immunosuppressant for his skin disability.  A list of prescribed medications dated April 9, 2012, included a 30 day supply of pimecrolimus cream, without refill, and a 90 day supply of hydroxyzine tablets.  It is not clear from this document what the medication was prescribed for (the Veteran has nonservice-connected skin problems also) or whether these are systemic medications to treat his service-connected tinea cruris and tinea pedis with onychomycosis.  When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Board notes that pimecrolimus is defined as "a calcineurin inhibitor immunosuppressant produced by a variant  of Streptomyces hygroscopicus; applied topically in cream form to treat moderate to severe atopic dermatitis."  Dorland's Medical Dictionary, 1469 (31st ed., 2007).  Hydroxyzine is defined as "a piperazine derivative with central nervous system depressant, antispasmodic, antihistamine, and antifibrillatory actions."  Dorland's Medical Dictionary, 896 (31st ed., 2007).  As such, the Board finds that pimecrolimus is an immunosuppressant, but hydroxyzine is not.  Neither medication is found to be a corticosteroid.

In his lay statements the Veteran has continued to argue that he should be awarded separate ratings for each affected body part.  Inherent in the rating criteria for skin disabilities is the assumption that the skin is one entity.  The percentage of combined total body area and combined exposed body area are the relevant considerations, not the number of distinct sites.  See generally, 38 C.F.R. § 4.118, DC 7806-7816.  The Veteran has not argued that his skin disability has gotten worse, but rather that the existing rating did not accurately reflect its severity.  He has refused to undergo an additional medical examination that could have clarified the extent of his disability.

Under the regulations in affect prior to August 30, 2002, the Veteran's skin disability continues to most nearly approximate the criteria for the existing 10 percent evaluation.  As no additional medical evidence has been submitted since the earlier period, the Board finds no evidence that the Veteran's skin disability continues to be characterized by exudation, constant itching, extensive lesions, marked disfigurement, ulceration, excessive exfoliation, crusting, or systemic or nervous manifestations, as required for the next higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2001).  As such, an evaluation higher than 10 percent is not warranted under the prior version of the rating criteria.

Likewise, under the regulations in affect as of August 30, 2002, the Veteran's skin disability most nearly approximates the criteria for the existing 10 percent evaluation.  The additional medication, which includes a 30 day supply of an immunosuppressant is consistent with the criteria for the current 10 percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).  As the record shows no refills on this prescription, there is no indication that this 30-day prescription was extended to the six weeks or more required for the next higher evaluation.  See id.  As such, an evaluation higher than 10 percent is not warranted under the current version of the rating criteria.

Thus, under both versions of the regulations, the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's tinea cruris and tinea pedis with onychomycosis.  38 C.F.R. § 4.7.




Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as rashes affecting a larger portion of the body and prolonged treatment with systemic therapy, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes less than six weeks of systemic therapy.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his tinea cruris and tinea pedis with onychomycosis.  See 38 C.F.R. § 4.16.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected tinea cruris and tinea pedis with onychomycosis alone precludes employment.  During the appeals period, there is no suggestion in the record that the Veteran is unemployable due to his tinea cruris and tinea pedis with onychomycosis.  Thus, entitlement to a TDIU due to his service-connected tinea cruris and tinea pedis with onychomycosis is not warranted.

Hypertension

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As an initial matter, the Board notes that the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1.  Additionally, the criteria for diagnosis of hypertension require confirmation by readings taken two or more times on at least three different days.  Id. 

Certain disorders, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 10 percent manifestation of hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The record does not show hypertension within one-year of the Veteran's separation from active duty service (i.e., prior to August 1992).  Instead, his first diagnosis of hypertension was a decade later.  Although the Veteran has correctly noted earlier high blood pressure readings, including one in December 1995, these isolated readings are not sufficient to establish a diagnosis of hypertension.  Moreover, this December 1995 reading is four years after the Veteran's separation and therefore is not within the relevant presumptive period.  Accordingly, there is no basis for a grant of presumptive service connection for hypertension as a chronic disease.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows a current diagnosis of hypertension.  See generally, VA Outpatient Treatment Records and examinations.  The Veteran's service treatment records do not contain a diagnosis of or treatment for hypertension.  The Veteran's service treatment records do contain two isolated high blood pressure readings, which were not attributed to hypertension during service.  VA sought a medical opinion regarding a possible medical nexus between the Veteran's current hypertension and his military service.  In a September 2013 opinion, a VA physician opined that the Veteran's hypertension was not caused by his military service.  In the accompanying rationale, she noted that there was no diagnosis of hypertension in service, no evidence of high blood pressure in service, and that one elevated blood pressure reading is not a diagnosis of hypertension.  The record does not contain a positive medical nexus opinion regarding the issue of direct service connection.  Likewise, the Veteran's lay evidence does not establish an in-service onset of hypertension or continuity of symptomology since service.  Thus, direct service connection is not warranted.

Alternately, the Veteran has argued that his hypertension was caused or aggravated by a service connected disability.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of hypertension.  Likewise, the record shows that he is service connected for migraines, skin disability, ulcer, and a scar.  Thus, the first two requirements under Wallin have been satisfied.  The Veteran has alternately endorsed and denied any connection between his service connected ulcer or skin disability and his hypertension with his most recent statements focusing on a theory of pain from one of more of his service connected disabilities causing hypertension.  Below, the Board will address the medical nexus evidence related to all of the Veteran's service connected disabilities.

The remaining question is whether the record contains medical nexus evidence establishing a connection between these service-connected disabilities and the Veteran's current hypertension.  The medical evidence has repeatedly answered that question in the negative.  A December 2005 VA treatment record notes that the Veteran wanted to know the cause of his hypertension.  The treating physician explained the difference between primary and secondary hypertension and explained that the Veteran did not have severe readings that would suggest secondary hypertension.  He was also counseled on the benefits of exercise in controlling hypertension.

The October 2007 VA medical examiner opined that the Veteran's hypertension was not caused by his service connected ulcer disease or skin disability.  With regard to the ulcer, the examiner noted that the Veteran's peptic ulcer disease was highly active in service and yet he was not diagnosed with hypertension at that time.  The Veteran reported that his peptic ulcer disease was "better" now.  Although occasional isolated high blood pressure readings were recorded, the majority of the blood pressure readings contained in the Veteran's service treatment records were normal.  With regard to the skin disability, this examiner noted that chronic fungal infection of the skin was not a recognized cause of essential hypertension.

The September 2013 VA examiner opined that the Veteran's hypertension was not due to his migraine headaches, noting that 95 percent of hypertension cases are of unknown cause.  Secondary hypertension accounts for 5 percent of hypertension and is caused by other medical problems which does not include migraine, cluster or any other type of headaches.  Likewise, the September 2013 VA examiner opined that the Veteran's hypertension was not aggravated beyond its normal progression by his migraine headaches, noting that aggravation beyond the natural progression has not occurred.  To the extent that the Veteran's hypertension was poorly controlled, the examiner noted a well-documented history of poor medical compliance since 2003.  Based on the electronic record, the examiner estimated that the Veteran filled his medications about 40 percent of the time.

The Veteran has argued that this examination was inadequate because of the examiner's bias.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Upon review, the report of physical examination appears to be thorough in that it addressed the onset of the Veteran's symptoms and their current severity, prior to issuing a medical opinion regarding etiology.  However, the examiner noted that she reviewed only the VA medical records and not the entirety of the claims folder, which included the Veteran's various lay statements, noting that the claims file weighed more than 26 lbs. and would require more than the allotted time for a complete review.  An addendum opinion, which specifically did review the entirety of the claims folder, including the Veteran's lay evidence, was provided by another VA physician later that month.  Therefore, this examination when coupled with the later addendum opinion is adequate for VA purposes.

In an addendum opinion later that month, which specifically did review the entirety of the claims folder, including the Veteran's lay evidence, another VA physician clarified that the Veteran's hypertension was not secondary to migraine headaches, pain, stress, or any other service connected condition.  This physician noted that while pain, stress, and migraines can elevate blood pressure temporally, they do not produce a sustained elevation of blood pressure, which is what hypertension is.  To the extent that there has been association between hypertension and migraines, hypertension could trigger a migraine, but not the opposite.

The Veteran has submitted no medical evidence of a positive medical nexus opinion.  He has submitted a prior Board decision that contains a positive medical nexus opinions for that veteran and a list of docket numbers for other Board cases that purport to do the same.  Board decisions are non-precedential in nature.  See 38 C.F.R. § 20.1303.  The Veteran suggests that this positive medical opinion in these other veterans' cases should be taken either as evidence of a positive medical nexus in the current case or as evidence weighing against the September 2013 medical opinion.  The Board is not qualified to extrapolate one medical opinion from another, unrelated opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The record does not suggest that the Veteran is qualified to do so either.  These opinions are not based on the specific facts of the current veteran's case and are therefore not probative.  Thus, their probative value cannot outweigh that of medical evidence based on the specific facts of this case.  As, such, the Veteran's argument is not persuasive.

To the extent that the Veteran himself believes his hypertension, was due to his service connected disabilities, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Veteran is not claiming any such immediately observable cause-and-effect relationship.  In a May 2005 statement, the Veteran argued that his service connected disabilities caused stress.  He believed that this stress coupled with the medications needed to treat those disabilities caused or aggravated his hypertension.  In his April 2006 Decision Review Officer (DRO) hearing, the Veteran testified that he did not have problems with hypertension until after he began having problems with his service connected disabilities (at the time of the hearing, his service connected disabilities were a skin disability and ulcer).  He was unclear which disability had caused it, but felt that it must have been caused by his service connected disabilities because no one in his family had hypertension.  Moreover, the presence of hypertension is not readily observable by even trained medical providers and requires testing to accurately diagnose.  The Veteran is not shown to be competent to address the diagnosis or etiology of his cardiovascular disease.  In essence, there is no competent nexus evidence establishing a connection between the Veteran's current hypertension and his service connected disabilities.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension. As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial rating higher than 10 percent for tinea cruris and tinea pedis with onychomycosis, as of April 9, 2012, is denied.

Service connection for hypertension is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


